Order dated April 4, 1941, made on the plaintiff’s motion to examine the defendant, modified by striking from paragraph (4) of the notice of motion the words “ as well as how it was used and how it was stored.” Order dated April 4, 1941, *1064so far as appealed from, made on the plaintiff’s motion to modify the defendant’s demand for a bill of particulars, is amended so as to include, in subdivision (1) of said order, paragraph (21) of the defendant’s demand. Said orders, as modified and amended, and the order dated May 2, 1941, are affirmed, without costs of these appeals to either party. All concur. (Two orders grant in part plaintiff’s motion to modify defendant’s demand for a bill of particulars and for an examination of defendant before trial. The third order grants in certain particulars plaintiff’s motion to vacate defendant’s notice of examination before trial.) Present — Crosby, P. J., Cunningham, Dowling, Harris and McCurn, JJ.